Citation Nr: 1639161	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-21 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1982 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2015, the Veteran withdrew his August 2012 request for a hearing before a member of the Board.  38 C.F.R. § 20.704(e).    

The Veteran submitted service connection claims for sinusitis and allergies in June 2016, but these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset during active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. 
§§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran contends that his currently diagnosed obstructive sleep apnea had its onset in service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, both he and his wife assert that he had sleep apnea symptoms during active duty service, to include snoring, difficulty staying awake in the afternoons, and fatigue.  

Although the Veteran was not diagnosed with obstructive sleep apnea until approximately two years after separation from service, his service treatment records reveal a history of excessive snoring and sleep problems.  In December 1987, the Veteran had an uvulopalatopharyngoplasty with tonsillectomy due to a history of heroic snoring and "socially unacceptable" snoring.  Even though the December 1987 record noted that he did not have a history of symptoms suggestive of sleep apnea at that time, the Veteran continued to report problems with snoring after the operation as documented in a January 2006 service treatment record.  It was noted at that time that a polysomnogram would be conducted if problems continued.  On an August 2006 sleep questionnaire, the Veteran reported a history of snoring and excessive daytime somnolence.  Dr. N. recommended that he increase his time in bed and that he receive a nocturnal polysomnogram for further evaluation.  However, the Veteran declined the polysomnogram at that time. 

Dr. N. then diagnosed the Veteran with extremely severe obstructive sleep apnea in December 2009 after a polysomnogram was conducted.  In July 2011, Dr. N. submitted a letter stating that he evaluated the Veteran in August 2006 and suspected that the Veteran had obstructive sleep apnea at that time.  Furthermore, Dr. N. indicated that the Veteran had symptoms representative of sleep apnea while on active duty in 2006.  The Board finds this July 2011 medical statement to be highly probative, as the doctor stated that he had evaluated the Veteran during active duty in 2006 and had suspected that he had obstructive sleep apnea at that time based on his symptoms.  Although Dr. N. did not specifically state that obstructive sleep apnea had its onset in service, such a conclusion can be reasonable inferred based on the doctor's specific statement that he evaluated the Veteran during active service and had initially suspected that the Veteran had sleep apnea based on the symptoms that the Veteran displayed at that time.  See Jackson v. Virginia, 443 U.S. 307, 319 (1979) (stating it is "the responsibility of the trier of fact fairly to . . . draw reasonable inferences from basic facts to ultimate facts"); Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

The Veteran was afforded a VA examination in July 2012.  After review of the claims file, the examiner opined that the obstructive sleep apnea less likely than not had its onset in service or is related to service.  The examiner highlighted the December 1987 treatment record, which noted that although the Veteran had socially unacceptable snoring, he did not have a history of sleep apnea and that his symptoms are not suggestive of sleep apnea.  The examiner considered the Veteran's service records from 2005 and 2006 but stated that the evidence did not show medical chronicity of symptoms.  Although the examiner stated that she had considered the July 2011 letter from Dr. N., she did not provide a thorough discussion for why she discounted Dr. N.'s statement that the Veteran had symptoms during active duty.  Moreover, the examiner did not consider the lay statements of the Veteran and his wife indicating that the Veteran experienced in-service symptoms of sleep apnea.  As such, the Board cannot find this medical opinion to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  

Given the service treatment records that document in-service reports of snoring and sleep difficulties, the lay statements from the Veteran and his wife which report that he experienced sleep problems and daytime fatigue during service, and the probative July 2011 medical statement from Dr. N., the Board finds that obstructive sleep apnea had its onset during service.  38 C.F.R. § 3.102.    


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


